Citation Nr: 0033333	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-33 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to a higher rating for hypertension, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to a compensable rating for herpes simplex.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to June 
1996.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 1996 Louisville, Kentucky RO decision 
which denied service connection for a heart disorder and a 
low back disorder, and which granted service connection for 
hypertension (with a 10 percent rating) and herpes simplex 
(with a 0 percent rating).  During the pendency of the 
appeal, the veteran relocated and the Roanoke RO is now 
handling the appeal.


FINDINGS OF FACT

1.  The veteran has a chronic back disorder, currently 
diagnosed as low back strain, and such began in service.  

2.  The veteran does not currently have a heart disability.

3.  The veteran's service-connected hypertension is 
manifested by systolic pressure predominantly less than 160 
and diastolic pressure predominantly less than 100, and 
continuous medication is required for control of the 
disorder.  

4.  The veteran's service-connected herpes simplex is 
manifested by no more than slight exfoliation, exudation, or 
itching on a nonexposed surface or small area.  


CONCLUSIONS OF LAW

1.  A chronic back disorder, diagnosed as low back strain, 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).

2.  A claimed heart disorder was not incurred in or 
aggravated by active service, and a claimed heart disorder is 
not proximately due to or the result of service-connected 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).

3.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 
2000).

4.  The criteria for a compensable rating for herpes simplex 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from August 
1985 to June 1996.  The service medical records show that in 
April 1994 he was initially diagnosed with herpes simplex 
virus, type II.  He was thereafter treated for recurrent 
outbreaks of herpes simplex virus on his penis in 1994, 1995, 
and 1996.  In March 1996, the veteran complained of low back 
(and left knee) pain due to a 25 mile road march.  An 
examination revealed decreased range of motion of the back 
with pain on palpation of the low back region.  The diagnosis 
was lower back pain with overuse syndrome.  The veteran was 
prescribed Motrin and given a profile of no physical training 
or marching for 10 days.  In May 1996, he was seen with 
complaints of low back pain after completing a "task force" 
run.  He reported that the pain extended to his rectum and 
that he had experienced back pain ever since March 1996.  An 
examination revealed severe pain on palpation of the left 
side of the lower back (L5-S1), tense muscles in the region, 
and decreased range of motion of the back.  The assessment 
was muscle spasm of the lower back.  He was prescribed 
medication and confined to quarters for one day.  A May 1996 
X-ray of the lumbar spine revealed a mild spinal angulation, 
which may be positional or related to paraspinal spasm.  
Several days later in May 1996, the veteran complained of 
continuing low back pain.  He reported that his current 
treatment protocol was not working.  The assessment was lower 
back pain (muscle spasms).  He was prescribed medication and 
given a profile of no physical training or marching for 10 
days.  

On a June 1996 medical history report, the veteran indicated 
he was currently taking blood pressure medication and 
Acyclovir (also known as Zovirax for herpes simplex virus 
type II).  His noted conditions included high blood pressure 
and recurrent back pain.  On a June 1996 physical examination 
for separation purposes, an examination revealed that the 
veteran's spine was tender to palpation at L5-S1 with 
diminished forward hip flexion.  It was noted that he had 
been treated for low back pain several times at the medical 
clinic.  The diagnosis was mechanical low back pain.  His 
blood pressure reading was 168/100, and it was noted that he 
had had elevated blood pressure for one year. and 
uncontrolled hypertension.  The heart was normal on clinical 
evaluation.  A chest X-ray showed apparent cardiomegaly, and 
an electrocardiogram (EKG) was ordered to rule out left 
ventricular hypertrophy.  The EKG was normal, and no further 
work-up was deemed indicated.  The examiner recommended 
physical therapy for the veteran's back and compliance with 
blood pressure medication 

In July 1996, the veteran submitted a claim for service 
connection for a back disability, hypertension, a heart 
condition, and herpes.  

A July 1996 VA outpatient record shows that the veteran 
complained of low back pain ever since March 1996 when he 
claimed he injured his back on active duty.  He denied any 
reinjury of the back.  He also reported that he had been out 
of blood pressure medication for a month.  His blood pressure 
reading was 156/108.  

On an August 1996 VA psychiatric examination, the veteran 
reported in the medical history section that in regard to 
herpes simplex he had genital attacks exclusively, occurring 
approximately every two weeks although irregularly.  He also 
noted he took anti-hypertensive medication, Ibuprofen, and 
Zovirax intermittently.  

On an August 1996 VA general medical examination, the veteran 
reported that while in service in March 1996 he carried a 
pack on a 25 mile road march and that following the march he 
began to experience low back pain and had pain ever since 
then.  He reported being treated symptomatically with 
Ibuprofen.  He stated that his back pain did not limit his 
work ability at the time.  He stated that hypertension and 
genital herpes were other conditions noted in service.  The 
veteran said he was told in service that he had a heart 
murmur and that such occurred when his blood pressure was 
high.  Current physical examination showed normal heart 
findings and there was no murmur.  A chest X-ray showed 
apparent heart enlargement.  An EKG was said to be normal; 
the doctor noted that poor R-wave progression on the test was 
felt to be normal for a person with the veteran's physique.  
The doctor concluded that the veteran did not have heart 
disease, and that his only cardiovascular disease was 
hypertension.  Blood pressure readings were 150/86 while 
sitting and 136/112 while standing (which when repeated was 
127/85).  On examination of the genitourinary system, there 
was no evidence of any herpetic lesions.  On examination of 
the back, there was tenderness along the lumbar spine from 
about L3 to S1.  There was no paraspinal muscle tenderness, 
and a straight leg raising test was negative bilaterally.  
Range of motion of the back was limited by pain.  The doctor 
recommended that X-rays be taken of the lumbosacral spine.  
The diagnoses included history of genital herpes, and 
hypertension without evidence of end organ disease at this 
time.  

Medical records from Dr. Robert Garland, a chiropractor, show 
that the veteran sought treatment for low back pain in 
September and October 1996.  On a case history report, the 
veteran indicated he injured his back while on a 25 mile road 
march in service in March 1996.  The diagnoses were stenosis 
at L3 and L5, disc involvement at L5, subluxation involving 
L3-L5, and a short leg on the left.  

VA outpatient records in October 1996 indicate the veteran 
was seen for a complaint of back pain and a refill on his 
blood pressure medication.  He reported he had been lying in 
bed and could hardly move from back pain.  He also noted he 
had been out of his blood pressure medication for one month.  
His blood pressure reading was 162/110 (sitting).  Another 
record indicates he also took medication for recurrent 
herpes.  An undated flu shot report indicates the veteran's 
blood pressure reading was 162/110.  

In a letter received in November 1996, the veteran claimed he 
experienced persistent low back pain that restricted his 
movement.  He claimed he injured his back at the beginning of 
that year.  He stated he was dissatisfied with the treatment 
of Motrin and recommendation by VA for him to work on his 
posture.  He stated a chiropractor (Dr. Robert Garland) had 
since diagnosed him with a pinched nerve, a twisted spine, 
and a twisted disc.  He stated that chiropractic treatment 
had not helped his persistent pain.  

In a November 1996 decision, the RO denied service connection 
for a low back disability and granted service connection for 
hypertension (with a 10 percent rating) and herpes simplex 
(with a 0 percent rating).  

In December 1996, a nurse at a finishing plant for Burlington 
Industries requested a doctor to evaluate the veteran's 
fitness for duty in regard to a prior low back injury.  She 
inquired if the veteran was able to perform a variety of 
duties (e.g., standing, climbing, reaching, bending/stooping, 
moving materials) for the position of floorperson without 
imminent harm to himself or others.  

In December 1996, the veteran underwent a job fitness 
evaluation by W. C. MacCarty, M.D.  He reported a history of 
low back pain since February 1996 when problems arose after 
marching and carrying a pack in the military.  He complained 
of chronic low back pain and denied any radiation, numbness 
or tingling, or other symptoms.  In the impression, the 
doctor opined that the veteran clinically and radiologically 
had degenerative disc disease and could not recommend him for 
the job at the plant.  

In a January 1997 statement, the veteran expressed his notice 
of disagreement with the RO decision.  He stated that he 
suffered from chronic back pain, limited range of motion of 
the back, and constant back spasms.  He stated that he had 
daily physical therapy for his back due to pain and that his 
back condition affected his current employment.  With regard 
to herpes, he stated that a compensable rating was warranted 
because he constantly took medication to prevent outbreaks.  
Concerning a heart condition, the veteran asserted that an 
EKG should be performed to show whether or not he had a heart 
murmur.

A February 1997 VA outpatient record shows the veteran 
requested medication refills.  He reported an outbreak of 
oral herpes four days previously.  An examination revealed an 
herpetic eruption along the upper and lower gumline.  His 
blood pressure reading was 160/96.  Acyclovir and medication 
for high blood pressure were prescribed.  

On a February 1997 VA vocational rehabilitation record, the 
veteran reported working at a food company lifting, carrying, 
and stacking stock.  He stated that this type of work 
exacerbated his back pain.  He also reported having 
previously worked as a fork lift operator which also bothered 
his back.  He claimed that because his back was not reliable 
he had employability problems.  

VA outpatient records show that in March 1997 the veteran was 
seen for a general medical evaluation.  He complained of a 
recent herpes simplex outbreak and chronic low back pain.  He 
also noted a history of high blood pressure for which he took 
medication.  On examination, his blood pressure reading was 
134/86 (a subsequent reading was 138/92).  There were small 
herpes simplex lesions on the gums.  Regarding the low back, 
the muscles were taut with a positive straight leg raising 
test bilaterally.  The veteran was prescribed Acyclovir for 
his mouth lesions and medication for high blood pressure.  He 
was also given two medications and told to consult physical 
therapy for back pain.  

Medical records from the Durham Clinic in May 1997 show a 
complaint of low back pain.  The veteran reported the onset 
of low back pain was in February 1996 following a 25 mile 
road march while carrying a 65 to 75 pound load in the 
military.  He reported that approximately one to two days 
after the march he experienced low back pain radiating to the 
rectum, which he stated was currently persistent in nature 
with intermittent radiation to the left lower extremity.  The 
diagnoses were low back pain and consider spondylolysis with 
listhesis or herniated nucleus pulposus.

VA outpatient records show that in June 1997 the veteran 
complained of mouth ulcers and eruptions on his penis.  An 
examination revealed a couple of vesicles on the dorsum of 
his penis.  He was prescribed Acyclovir.  His blood pressure 
reading was 136/98.  In July 1997, he returned for a general 
medical follow-up visit.  His blood pressure reading was 
131/79 (a subsequent reading was 128/80 while sitting).  He 
reported he continued to have low back pain.  One record 
indicated that his hypertension was controlled on medication 
and that he had a recent outbreak of herpes lesions on his 
penis.  The assessments were low back pain, chronic and 
secondary to muscle strain; herpes simplex/genitalia; and 
hypertension.  

A September 1997 medical record from the Durham Clinic shows 
a complaint of low back and right lower extremity pain.  The 
veteran reported that his condition was essentially unchanged 
since he was last seen in May 1997.  The diagnoses were 
persistent low back pain with radiation to the right 
posterolateral thigh to calf and intermittent rectal pain, 
and consider herniated nucleus pulposus.  

On his November 1997 substantive appeal, the veteran claimed 
that he had received continuous treatment for low back pain 
and was forced to terminate his job at the beginning of the 
year due to severe back pain.  Regarding hypertension, he 
stated he took medication because his blood pressure 
fluctuated.  Regarding herpes, he stated he took medication 
for frequent outbreaks.  

A December 1997 VA magnetic resonance imaging (MRI) scan of 
the lumbar spine reveals a minimal central disk bulge at the 
L4-5 level without significant impingement on the thecal sac.  

VA outpatient records show that in January 1998 the veteran 
was seen with no new problems.  On examination, his blood 
pressure reading was 134/82 (an earlier reading was 144/82).  
There was mild tenderness of the low back at L4-5.  The 
pertinent assessments were hypertension (controlled), 
degenerative disc disease at L4-5 by MRI with chronic back 
pain, and recurrent herpetic skin lesions.  In May 1998, the 
veteran's blood pressure readings were 148/91, 140/90, and 
140/93.  In July 1998, he complained of a rash in the genital 
area for one month.  On examination, his blood pressure 
reading was 130/80 (an earlier reading was 132/86).  In the 
groin area, there was a rash of tinea cruris.  The 
assessments were hypertension (labile), degenerative disc 
disease of the lumbar spine, and tinea cruris.  In November 
1998, he complained of elevated blood pressure readings and 
numbness in the left great toe, and he requested an 
evaluation for low back pain.  On examination, his blood 
pressure reading was 138/100 (sitting and standing).  The 
pertinent diagnoses were hypertension (inadequate control) 
and numbness of the left great toe (history of lumbar 
radiculopathy).  An electromyography (EMG) was planned.  A 
week later in November 1998, the veteran reported that his 
blood pressure remained elevated after his medications were 
increased and changed in the previous week.  He stated that 
at home his blood pressure readings ranged from 136-140 
(systolic) over 114-120 (diastolic).  On examination, his 
blood pressure readings were 142/88, 150/90, and 145/90.  In 
January 1999, he underwent an EMG for low back pain in order 
to rule out left L5 radiculopathy.  The study was normal but 
slightly incomplete; there was no electrophysiologic evidence 
of a left lumbar or upper sacral radiculopathy, but a very 
mild L1-4 radiculopathy could not be excluded because a left 
upper lumbar paraspinal EMG could not be performed.  

On a March 1999 VA heart examination, the veteran reported no 
remarkable complications with his hypertension.  On 
examination, his blood pressure readings were 142/92 
(sitting), 150/95 (supine), and 140/105 (immediately after 
standing).  The impression was essential hypertension that 
would probably require treatment for the rest of the 
veteran's life.  A chest X-ray showed very mild cardiomegaly.  
An EKG was considered borderline.  Further testing for a 
possible heart condition was planned.

On May 1999 VA heart and spine examinations, the veteran 
reported that in February 1996 he was required to do a 25 
mile road march in full gear, carrying 40 to 50 pounds, doing 
sit-ups, and running during that time.  He claimed that after 
the march he experienced soreness in the lumbosacral region.  
He stated that a few days later, while running, he felt a 
sharp pain in the lumbosacral area which radiated to just 
above the anal region.  He claimed he had had pain every day 
since then and that the pain was exacerbated by twisting, 
heavy lifting, bending, and running.  He stated that he was 
unable to perform work which required moderate manual labor 
and that he now took Motrin daily.  On examination, there was 
limited range of motion of the back with a positive straight 
leg raising test.  His blood pressure reading was 150/100.  
In the impression, the doctor noted that the back pain was 
related to mechanical low back pain and/or degenerative joint 
disease which he would be able to see if present on X-rays.  
The doctor noted that the veteran also had a disk problem by 
history from the VA Medical Center (VAMC) with an MRI but 
that currently it was not ruptured and was only 
intermittently present.  The doctor noted that the veteran's 
main pain was in the paralumbosacral back area related to 
mechanical low back pain and corresponding muscle spasms when 
irritated, which was a significant problem as far as the 
veteran's employment (physical labor) was concerned.  

On a June 1999 addendum to the VA examination, the doctor 
noted that lumbosacral spine X-rays, which were taken to 
evaluate low back pain, were normal and that such was 
compatible with the diagnosis of mechanical low back pain.  
Regarding the heart, the doctor noted that a recent 
echocardiogram was essentially normal, and further testing 
was planned.  Later in this month, the veteran underwent a 
nuclear medicine stress test to ascertain if he had heart 
disease.

In an August 1999 addendum to the VA examination, a doctor 
reviewed heart findings including those from the recent 
nuclear medicine stress test.  The doctor diagnosed the 
veteran with hypertension, which was based on elevated 
diastolic blood pressure readings.  The doctor stated that 
there was no evidence of heart involvement from the veteran's 
hypertension, as he had an essentially normal stress study.  
The doctor related that the veteran was only being given a 
diagnosis of hypertension, and that the veteran "does not 
have any heart condition at this time."  In regard to the 
previous examination which had failed to provide a diagnosis 
for low back pain, the doctor opined that the veteran had a 
diagnosis of back strain only, which was based in part on X-
rays taken in May 1999 that were essentially normal.  




II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claims, and 
no further VA assistance is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A, as added by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

A.  Service Connection for a Back Disorder

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

The veteran maintains that his current low back disorder had 
its onset during his period of active duty.  The service 
medical records show that his initial complaints of low back 
pain were made in March 1996 following a 25 mile road march.  
The diagnosis was lower back pain with overuse syndrome.  Two 
months later in May 1996 he was seen again for low back 
complaints and was diagnosed with lower back pain and muscle 
spasms.  His low back remained symptomatic on his June 1996 
military discharge examination, and the diagnosis was 
mechanical low back pain (the doctor recommended physical 
therapy for his back).   

Post-service medical records show that not more than a month 
after his military discharge in June 1996 the veteran 
complained of low back pain to the VA in July 1996.  On an 
August 1996 VA medical examination, he complained of low back 
pain and clinical findings showed tenderness along the lumbar 
spine and limitation of motion of the back due to pain.  
There was no diagnosis furnished concerning the back, but the 
doctor recommended X-rays of the lumbosacral spine (it does 
not appear that X-rays were then taken).  For the remaining 
months of 1996, the veteran sought medical treatment for low 
back pain from the VA (who apparently prescribed pain 
medication) and a chiropractor (who diagnosed stenosis at L3 
and L5, disc involvement at L5, subluxation involving L3-L5, 
and a short leg on the left).  A private doctor (Dr. 
MacCarty) in December 1996 opined that the veteran had 
degenerative disc disease and could not recommend him for a 
job at a plant requiring manual labor.  

In 1997, the veteran was seen at the VA for complaints of 
chronic low back pain.  An examination in March 1997 at a VA 
outpatient clinic showed taut low back muscles and a positive 
straight leg raising test bilaterally; however, there was no 
diagnosis furnished.  In May 1997, the veteran sought 
treatment for low back pain from the Durham Clinic.  The 
diagnoses were low back pain and consider spondylolysis with 
listhesis or herniated nucleus pulposus.  On a July 1997 VA 
outpatient record, the diagnosis was low back pain, chronic 
and secondary to muscle strain.  The veteran returned to the 
Durham Clinic in September 1997, but his back condition 
remained essentially unchanged.  A December 1997 VA MRI scan 
of the lumbar spine revealed a central disk bulge at L4-5.  

On a January 1998 VA outpatient record, the diagnosis was 
degenerative disc disease at L4-5 by MRI with chronic back 
pain.  A January 1999 VA EMG of the lumbar spine was normal, 
but a mild L1-4 radiculopathy could not be ruled out without 
conducting a more complete study.  On a May 1999 VA 
examination, the doctor opined that the veteran's back pain 
was related to mechanical low back pain and/or degenerative 
joint disease.  In a June 1999 report, the same doctor added 
that X-rays of the lumbosacral spine were normal and that the 
veteran's back pain was compatible with mechanical low back 
pain.  In August 1999, in order to provide a diagnosis for 
the veteran's low back pain, another VA examiner opined that 
the veteran had a diagnosis of back strain only.  

The medical evidence shows that on discharge from the 
military the veteran was diagnosed with mechanical low back 
pain and that ever since discharge he has been treated 
continually for pain of the low back (other symptoms include 
limitation of motion of the back and a positive straight leg 
raising test).  After service when he sought treatment for 
his back, the chief diagnosis (when such was given in the 
records) was low back pain, although another diagnosis was 
degenerative disc disease.  The most recent VA examinations 
in 1999 indicate a diagnosis of mechanical low back pain, 
which was subsequently clarified as back strain.  The medical 
evidence shows low back symptoms starting near the end of the 
veteran's service, continuing since service to the present, 
and a current diagnosis of low back strain.  The continuity 
of symptomatology which began during active duty is 
supportive of the claim for service connection for a chronic 
back disorder.  38 C.F.R. § 3.303(b).  The Board therefore 
concludes that the veteran's chronic back disorder, diagnosed 
as low back strain, was incurred in service, warranting 
service connection.

B.  Service Connection for a Heart Disorder

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including organic heart disease, will be presumed if such are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. 
§ 3.310.

The veteran claims service connection for a heart disorder.  
One of the requirements for service connection, whether 
claimed on a direct or secondary basis, is that the claimed 
disability currently exists.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  A diagnosis of a condition must be made by 
competent medical evidence.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Despite some suspicious medical findings during and after 
service, there has been no clear diagnosis of organic heart 
disease.  After the veteran filed his claim for service 
connection, he was given repeated VA examinations and 
diagnostic tests to determine whether a heart disorder was 
present.  The latest medical review of the findings, by a VA 
doctor in 1999, led the doctor to conclude that the veteran 
did not currently have a heart disorder.  As a claimed heart 
condition is not currently shown, service connection is not 
in order, either on a direct basis or as secondary to 
service-connected hypertension.

The preponderance of the evidence is against the claim for 
service connection for a heart disorder.  Thus the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

The Board realizes that hypertension (for which the veteran 
is service connected) may result in heart disease.  See, 
e.g., comments accompanying "cardiovascular-renal disease, 
including hypertension" at 38 C.F.R. § 3.309(a).  If in the 
future the veteran receives a medical diagnosis of heart 
disease, he may apply to reopen his claim for service 
connection. 

C.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Hypertension

During the course of the veteran's appeal, the regulations 
pertaining to the cardiovascular system were revised.  The 
veteran's service-connected hypertension was initially 
evaluated under 38 C.F.R. § 4.104, Code 7101 (effective prior 
to January 12, 1998).  Under this code, a 10 percent rating 
is warranted for hypertension when diastolic pressure is 
predominantly 100 or more; or when continuous medication is 
shown necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more.  A 20 
percent rating is warranted for hypertension when diastolic 
pressure is predominantly 110 or more with definite symptoms.  

On January 12, 1998, the rating criteria for hypertension 
were revised and are found in 38 C.F.R. § 4.104, Code 7101 
(2000).  Under the revised Code 7101, a 10 percent rating is 
warranted for hypertension when diastolic pressure is 100 or 
more; or when systolic pressure is predominantly 160 or more; 
or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is warranted for 
hypertension when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  

As the veteran's claim for a higher rating for hypertension 
was pending when the regulations pertaining to cardiovascular 
disorders were revised, he is entitled to the version of the 
law most favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.  

The medical evidence shows that ever since his discharge from 
service in June 1996 the veteran has required continuous 
medication for hypertension.  His blood pressure reading was 
156/108 on a July 1996 VA outpatient record.  On an August 
1996 VA examination, the readings were 150/86, 136/112, and 
127/85.  The reading was 162/110 on an October 1996 VA 
outpatient record.  Subsequent VA outpatient records from 
February 1997 through November 1998 show the following blood 
pressure readings:  160/96, 134/86, 138/92, 136/98, 131/79, 
128/80, 134/82, 144/82, 148/91, 140/90, 140/93, 130/80, 
132/86, 138/100, 142/88, 150/90, and 145/90.  On a March 1999 
VA examination, the blood pressure readings were 142/92, 
150/95, and 140/105.  On a May 1999 VA examination, the blood 
pressure reading was 150/100.  

The rating criteria for hypertension are largely based on 
blood pressure readings being "predominantly" at a certain 
level.  Systolic readings have predominantly been under 160, 
diastolic readings have predominantly been below 100, and 
medications are required for control of the condition.  Such 
factors are consistent with a 10 percent rating under either 
the old or new rating criteria.  Nearly all of the readings 
since his discharge from service fail to approach what is 
required for a 20 percent rating.  

Considering all of the evidence and the old and new rating 
criteria of Code 7101, the Board finds that no more than a 10 
percent rating for hypertension is warranted.  Moreover, the 
evidence shows the condition has remained 10 percent 
disabling at all times since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999) 
("staged ratings" should be considered for various periods of 
time in cases involving initial ratings).  As the 
preponderance of the evidence is against the veteran's claim 
for a higher rating for hypertension, the benefit of doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra; 1 Vet. App. 49 (1990).

2.  Herpes Simplex

As the veteran's herpes simplex does not have its own 
diagnostic code, it must be rated by analogy to eczema.  38 
C.F.R. § 4.20.

Eczema with slight, if any, exfoliation, exudation or 
itching, on a nonexposed surface or small area warrants a 0 
percent rating.  Eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  Eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement 
warrants a 30 percent rating.  38 C.F.R. § 4.118, Code 7806.

The medical evidence shows that ever since his military 
discharge in June 1996 the veteran received treatment for 
recurrent outbreaks of herpes simplex.  Service medical 
records show that the outbreaks occurred on his penis.  On a 
1996 VA psychiatric examination, the veteran reported that he 
had genital attacks exclusively for which he took medication 
intermittently.  A 1996 VA general medical examination showed 
no evidence of herpetic lesions in the genital area.  On a 
subsequent 1996 VA outpatient record, the veteran reported he 
took medication for recurrent herpes.  VA outpatient records 
in February and March 1997 showed the veteran had an outbreak 
of oral herpes, with an eruption along the upper and lower 
gumline.  VA outpatient records in June and July 1997 showed 
he had an outbreak of herpes simplex lesions on the dorsum of 
his penis.  A January 1998 VA outpatient record indicates a 
diagnosis of recurrent herpetic skin lesions.  

The veteran claims that a compensable rating for herpes 
simplex is warranted on the basis that he required constant 
medication for frequent outbreaks.  The medical evidence does 
not show that such outbreaks were as frequent as the veteran 
claims (i.e., every two weeks or so).  The post-service 
medical evidence also reveals that on the few occasions when 
these outbreaks occurred the lesions were limited to either 
the genital area (on the penis) or the mouth (on the 
gumline).  The record demonstrates that the veteran's 
service-connected herpes simplex involves at most slight 
exfoliation, exudation, or itching on a nonexposed surface or 
small area, and such is to be rated 0 percent under Code 
7806.  The degree of skin impairment necessary for a 
compensable rating is not shown by the medical evidence at 
any time since the effective date of service connection.  
Fenderson, supra.  As the preponderance of the evidence is 
against the claim for a higher rating, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a chronic back disorder, diagnosed as 
low back strain, is granted.  

Service connection for a heart disorder is denied.

A higher rating for hypertension is denied.  

A compensable rating for herpes simplex is denied.  



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 



